Name: Commission Regulation (EEC) No 3427/92 of 26 November 1992 on arrangements for imports into the Community of certain textile products (category 22) originating in Brazil
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries
 Date Published: nan

 No L 347/40 Official Journal of the European Communities 28 . 11 . 92 COMMISSION REGULATION (EEC) No 3427/92 of 26 November 1992 on arrangements for imports into the Community of certain textile products (category 22) originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2 imports into the Community of the category of products origin ­ ating in Indonesia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex for the period 25 September to 31 December 1992. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1 539/92 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 22) specified in the Annex hereto and originating in Brazil exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the sad Article 11 of Regulation (EEC) No 4136/86, on 25 September 1992, Brazil was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, importations into the Community of category 22 products have been submitted to provisional limits for the period 25 September to 24 December 1992 by Commis ­ sion Regulation (EEC) No 3043/92 (3); Whereas, as a result of consultations held on 22 October 1992, it was agreed to submit the textile products of cate ­ gory 22 to Community quantitative limits for the period 25 September to 31 December 1992 ; Whereas paragraph 1 3 of the said Article 1 1 of Regulation (EEC) No 4136/86 ensures that the quantitative limits are observed by means of a double-checking system in accor ­ dance with Annex VI to the said Regulation ; Whereas the products in question exported from Brazil to the Community between 25 September and 31 December 1992 must be set off against the Community quantitative limits for the period 25 September to 31 December 1992 ; Whereas these quantitative limits should not prevent the importation of products covered by them but shipped from Brazil to the Community before the date of entry into force of Regulation (EEC) No 3043/92 ; Article 2 1 . Products referred to in Article 1 shipped from Brazil to the Community before the date of entry into force of Regulation (EEC) No 3043/92 and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Brazil to the Community after the entry into force of Regulation (EEC) No 3043/92 shall continue to be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from Brazil to the Community on or after 25 September 1992 and released for free circulation shall be deducted from the quantita ­ tive limits laid down in the Annex to this Regulation for the period 25 September to 31 December 1992. This provisional limit shall not, however, prevent the importa ­ tion of products covered by them but shipped from Brazil before the date of entry into force of Regulation (EEC) No 3043/92. Article 3 Regulation (EEC) No 3043/92 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 25 September 1992 until 31 December 1992. (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 163, 17. 6. 1992, p. 9 . 0 OJ No L 307, 23. 10. 1992, p. 20. 28 . 11 . 92 Official Journal of the European Communities No L 347/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX M , Quantitative limitsCategory CN code Description 11 Unit er from 25 September country State .. ,,  r , 1QQ _7 until 31 December 1992 22 5508 10 11 Yarn of staple or waste synthetic fibres, Brazil tonnes D 94 5508 10 19 not put up for retail sale F 29 BNL 225 5509 11 00 I 21 5509 12 00 UK 27 5509 21 10 IRL 3 5509 21 90 DK 40 5509 22 10 GR 3 5509 22 90 ES 403 5509 31 10 PT 2 082 5509 31 90 5509 3210 EEC 2 927 5509 32 90 5509 41 10 Additional 5509 41 90 ad hoc quantity 5509 42 1 0 from 25 September until 5509 42 90 31 December 1992 5509 51 00 5509 5210 ES 100 5509 52 90 py 200 5509 53 00 5509 59 00 EEC 300 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00